Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  Applicant disclose in the specification “base station selection unit.” On the other hand, Applicant claims “base station selector.”  However, Applicant does not use the “selector” language in the specification.  Examiner suggest for clarity and consistency sake that Applicant consider amending the specification by replacing “selection unit” with “selector.”  
In addition, although Applicant disclose the language (see paragraph 0051) “scheme D” in the specification, Applicant does not appear to provide in the Specification the scope of “scheme D.” This appears to be “indefinite” with respect to the Specification.
Appropriate correction is required.

Claim Objections
Claim 1-7 are objected to because of the following informalities:  Although Applicant disclose “scheme multiplexing” in the specification (see para: 0013), Applicant is claiming “scheme” throughout in the claims.  The use of “scheme” makes the limitation very broad.

 
Claim 2-7 are objected to because of the following informalities:  Claims 2, 3, 4, 5 and 6 recites the limitation "a use base station selector" in lines 6, 3, 5, 5 and 3 
respectively.  The claimed “a use base station selector," lacks clarity with regards to the limitation as a whole.  Examiner believes that there appears to be a typing error.
Claim 7 depend on claim 2, therefore, claim 7 is objected to as well.  
  Appropriate correction required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the selection step” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 2-7 depend on claim 1, therefore, claim 2-7 are rejected as well.  

Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Applicant is claiming in line 2, “creating a list of base stations that can cover an entirety or part of a coverage area of a failed base station, which is a base station that has failed, with reference to base station information indicating wireless schemes that 
can be implemented by the base stations, scheduled periods for implementation of the wireless schemes by the base stations, and coverage areas of the base stations in which wireless terminals x can be accommodated.”  It is unclear as to how the “with reference to” phrase of the claim is intended. Examiner questions, whether the list is created based on the conditions/elements stated, whereby the conditions/elements are part of the list, or whether the conditions/elements are indirectly related to the list.  In addition, Examiner further question whether the “base station that has failed” is based on the conditions/elements stated.  The way the claim is currently presented, it is  unclear to Examiner as to what Applicant is claiming as his/her invention.
Applicant is further claiming in line 7 thru 12, “selecting a base station that can implement an implementation-scheduled wireless scheme, which is a wireless scheme that is scheduled to be implemented by the failed base station, during a scheduled implementation period, which is the scheduled period for implementation of the implementation-scheduled wireless scheme of the failed base station, from among the base stations included in the list.”  Although Applicant appears to define “implement an implementation-schedule wireless scheme,” as “a wireless scheme that is scheduled to be implemented by the failed base station, during a scheduled implementation period, which is the scheduled period for implementation of the implementation-scheduled wireless scheme of the failed base station,”  Examiner would like to point out that as the 

limitation is currently presented, Applicant is implementing (applying/executing) an “already” implementation (applying/execution) scheduled (time-constraint/limitation) 
associated with a wireless scheme as defined by Applicants definition.  As the limitation is presented, it is unclear to Examiner as to exactly what Applicant is claiming. 
In addition, Applicant description of “implemented-scheduled wireless scheme” is confusing.  It is unclear to Examiner as to what is the scope of the phrase “implemented-scheduled wireless scheme.”  Therefore, Examiner search is based on broadest reasonable interpretation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al (USPGPUB 20130053024) in view of Toda et al (USPGPUB 20100159927)  and Wong et al disclose (USPGPUB 20180254860) 

Regarding claim 1 and 2, Zou disclose a base station management method comprising: 
creating a list of base stations (see para: 0064 & 0068, compensated Cell list established) that can cover an entirety or part of a coverage area of a failed base station disclose eNB2 detects failed cell (see fig. 2), (see fig. 3, outage/failed eNB2 selects/enables cell B to provide the coverage for cell A), which is a base station that has failed, with reference to base station information indicating scheduled periods for implementation of the wireless schemes by the base stations, and coverage areas of the base stations in which wireless terminals can be accommodated (see abstract, para: 0022, 0031, 0046,  outage/fail with respect to coverage, period of time and parameters.)
Although Zou is vague on the base station information indicating wireless schemes that can be implemented by the base stations, in analogous art, Toda et al disclose base station information included in a base station table with includes wireless frequency scheme.)  In addition, Toda et al further disclose a base station that includes storage for storing information and a selector for selection (see fig. 2, base station selector and storage for storing.) 

Therefore, it would have been obvious to one of ordinary skilled in the art prior to the effective filing date to implement base station information indicating wireless schemes that can be implemented by the base stations as taught by Toda et al with the teachings of Zou as to as to further manage cell/base station failure to improve performance w/r to communicating among communication devices.
However, Zou et al and Toda fail to teach selecting a base station that can implement an implementation-scheduled wireless scheme, which is a wireless scheme that is scheduled to be implemented by the failed base station, during a scheduled implementation period, which is the scheduled period for implementation of the implementation-scheduled wireless scheme of the failed base station, from among the base stations included in the list; and setting the base station selected in the selection step so as to provide the implementation-scheduled wireless scheme to the coverage area of the failed base station during the scheduled implementation period, in analogous art, Wong disclose selecting a base station that can implement an implementation-scheduled wireless scheme, which is a wireless scheme that is scheduled to be implemented by the failed base station, during a scheduled implementation period, which is the scheduled period for implementation of the implementation-scheduled wireless scheme of the failed base station, from among the base stations included in the list (see para: 0036, 0150, 01051); and setting the base station selected in the selection step so as to provide the implementation-scheduled wireless scheme to the coverage area of the failed base station during the scheduled implementation period (see para: 0057, 0150 & 0151, employing techniques to 

extend radio coverage, and eNB/(base station) associated with modulation/coding scheme scheduled control modulation and coding scheduled.)  Furthermore, Wong disclose a base station/eNB utilize HARQ processing which requires the use of a 
buffer/memory for storing data (see Figure 5 & 6, para: 0051 & 0052) and data storage for indicating wireless schemes that can be implemented by base stations (see Figure 5 & 6, para: 0051 & 0052.)
Therefore, it would have been obvious to one of ordinary skilled in the art prior to the effective filing date to implement selecting a base station that can implement an implementation-scheduled wireless scheme, which is a wireless scheme that is scheduled to be implemented by the failed base station, during a scheduled implementation period, which is the scheduled period for implementation of the implementation-scheduled wireless scheme of the failed base station, from among the base stations included in the list; and setting the base station selected in the selection step so as to provide the implementation-scheduled wireless scheme to the coverage area of the failed base station during the scheduled implementation period as taught by Wong et al with the combined teachings of Zou and Toda as to further manage cell/base station failure to improve performance w/r to communicating among communication devices.

Regarding claim 3, as indicated above, Zou, Tota and Wong disclose selection utilization as associated with the list, however although Zou and Tota fail to teach scheduled to implement the implementation-scheduled wireless scheme during the 

scheduled implementation period from among the base stations, in analogous art, Wong disclose scheduled to implement the implementation-scheduled wireless scheme during 
the scheduled implementation period from among the base stations (see para: 0057, 0150 & 0151, employing techniques to extend radio coverage, and eNB/(base 
station) associated with modulation/coding scheme scheduled control modulation and coding scheduled.)  
Therefore, it would have been obvious to one of ordinary skilled in the art prior to the effective filing date to implement the use base station selector selects a base station that is scheduled to implement scheduled to implement the implementation-scheduled wireless scheme during the scheduled implementation period from among the base stations as taught by Wong et al with the combined teachings of Zou and Toda as to further manage cell/base station failure to improve performance w/r to communicating among communication devices.

Regarding claim 4, as indicated above, Zou, Tota and Wong disclose selection utilization as associated with the list, however although Zou and Tota fail to teach wherein, when the base stations in the list do not include a base station that is scheduled to implement the implementation-scheduled wireless scheme during the scheduled implementation period, the use base station selector selects a base
station that can implement the implementation-scheduled wireless scheme and that is
idle during the scheduled implementation period, from among the base stations included


in the list, in analogous art, Wong further disclose wherein, when the base stations in the list do not include a base station that is scheduled to implement the implementation-scheduled wireless scheme during the scheduled implementation period (see para: 0057, 0150 & 0151, employing techniques to extend radio coverage, and eNB/(base station) associated with modulation/coding scheme scheduled control modulation and coding scheduled, the use base station selector 
selects a base station that can implement the implementation-scheduled wireless scheme and that is idle during the scheduled implementation period (see para: 0036 and 0051, 0057, 0150, employing techniques to extend radio coverage, and eNB/(base station) associated with modulation/coding scheme is Stopped or Wait process w/r to scheduled control modulation and coding scheduled.) 
Therefore, it would have been obvious to one of ordinary skilled in the art prior to the effective filing date to implement disclose selection utilization as associated with the list, however although Zou and Tota fail to teach wherein, when the base stations in the list do not include a base station that is scheduled to implement the implementation-scheduled wireless scheme during the scheduled implementation period, the use base station selector selects a base station that can implement the implementation-scheduled wireless scheme and that is idle during the scheduled implementation period, from among the base stations included in the list as taught by Wong et al with the combined teachings of Zou and Toda as to further manage cell/base station failure to improve performance w/r to communicating among communication devices.


Regarding claim 5, as indicated above, Zou, Tota and Wong disclose selection utilization as associated with the list, however although Zou and Tota fail to teach
wherein at least one of the base stations can implement a plurality of wireless schemes
simultaneously through scheme multiplexing, and implement the implementation-scheduled wireless scheme and in which there is at least one idle wireless system 
among the plurality of wireless schemes to be implemented through scheme multiplexing during the scheduled implementation period, from among
the base stations included in the list, Wong further disclose wherein at least one of the base stations can implement a plurality of wireless schemes simultaneously through scheme multiplexing (see Fig. 2, 3, 4, 5, para: 0039, 0041, 0048, OFDM and SC-FDM                   many concurrent signals), and implement the implementation-scheduled wireless scheme and in which there is at least one idle wireless system among the plurality of wireless schemes to be implemented through scheme multiplexing during the scheduled implementation period (see para: 0036, 0039, and 0051, 0057, 0150, employing techniques thru multiplexing OFDM to extend radio coverage, and eNB/(base station) associated with modulation/coding scheme is Stopped or Wait process w/r to scheduled control modulation and coding scheduled.)

Regarding claim 6, as indicated above, Zou, Tota and Wong disclose selection utilization as associated with the list, however although Zou and Tota fail to teach
wherein the of the base stations can implement a plurality of wireless schemes simultaneously through scheme multiplexing, and the use base station selector selects a base station that can implement the implementation-scheduled wireless scheme and in which there is at least one idle wireless system among the plurality of wireless schemes to be implemented through scheme multiplexing during the scheduled 
implementation period, from among the base stations included in the list, in analogous art, Wong further disclose  wherein the of the base stations can implement a plurality of 
wireless schemes simultaneously through scheme multiplexing (see Fig. 2, 3, 4, 5, para: 0039, 0041, 0048, OFDM and SC-FDM many concurrent signals), and the use base station selector selects a base station that can implement the implementation-scheduled wireless scheme and in which there is at least one idle wireless system among the plurality of wireless schemes to be implemented through scheme multiplexing during the scheduled implementation period, from among the base stations included in the list (see para: 0036, 0039, and 0051, 0057, 0150, employing techniques thru multiplexing OFDM to extend radio coverage, and eNB/(base station) associated with modulation/coding scheme is Stopped or Wait process w/r to scheduled control modulation and coding scheduled.)

Regarding claim 7, Zou further disclose a program for enabling a computer to function as the base station management apparatus according to claim 2 (see Fig. 4, para:0091-0093 & 0122.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
April 13, 2022

/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        April 27, 2022